In a proceeding to judicially settle an executor’s account, the decedent’s widow, Isabelle Brozinsky (an objectant), appeals from portions of an order of the Surrogate’s Court, Kings County, entered October 14, 1965 on reargument, which, inter alia, dismissed her objections with respect to certain stock interests of the testator. As limited by the notice of appeal and appellant’s brief, the appeal embraces the entire order except *880insofar as it granted reargument and except so much thereof as confirmed the Referee’s report in part and denied an application to approve fees to the attorney for the petitioner, Sam S. Brozinsky, in his individual capacity. Order modified, on the law and the facts and in the exercise of discretion, so as to provide for an upset price of $45,000 at the auction sale referred to in the last decretal paragraph of the order. As so modified, order insofar as appealed from affirmed, without costs. In the interests of justice and orderly procedure, we deem it proper to direct that at the auction sale the property shall not be sold for less than $45,000.
Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.